SANDRA R. MURRAY AND KHALED M. ABOUELNOOR, Petitioners v. COMMISSIONER OF INTERNAL REVENUE, RespondentABOUELNOOR v. COMMISSIONERNo. 16141-04United States Tax CourtT.C. Summary Opinion 2005-178; 2005 Tax Ct. Summary LEXIS 2; December 5, 2005, Filed 2005 Tax Ct. Summary LEXIS 2">*2  PURSUANT TO INTERNAL REVENUE CODE SECTION 7463(b), THIS OPINION MAY NOT BE TREATED AS PRECEDENT FOR ANY OTHER CASE.  Sandra R. Murray and Khaled M. Abouelnoor, pro sese.Hieu C. Nguyen, for respondent.  Armen, Robert N.Armen, Robert N.ARMEN, Special Trial Judge: This case was heard pursuant to the provisions of section 7463 of the Internal Revenue Code in effect when the petition was filed.1 The decision to be entered is not reviewable by any other court, and this opinion should not be cited as authority.Respondent determined a deficiency in petitioners' Federal income tax for the taxable year 2002 of $ 2,747. The deficiency is attributable solely to the alternative minimum tax (AMT) prescribed2005 Tax Ct. Summary LEXIS 2">*3  by section 55.The only issue for decision is whether petitioners are liable for the AMT as determined by respondent in the notice of deficiency. We hold that they are.Background The parties submitted this case fully stipulated pursuant to Rule 122, and the stipulated facts are so found.At the time that the petition was filed, petitioners resided in Buena Park, California.Petitioners timely filed a joint Form 1040, U.S. Individual Income Tax Return, for 2002. On their return, petitioners claimed two exemptions for themselves, which served to decrease their taxable income by $ 6,000. In addition, petitioners itemized their deductions on Schedule A, Itemized Deductions, for the following expenses: (1) Medical and dental expenses (in excess of 7.5 percent of petitioners' adjusted gross income) of $ 1,079; (2) State and local income taxes of $ 603; (3) charitable contributions of $ 200; and (4) miscellaneous deductions (in excess of 2 percent of petitioners' adjusted gross income) of $ 55,302. On their return, petitioners reported zero taxable income on line 41,2 zero tax on line 55, and an overpayment of tax of $ 3,085 on line 71a attributable to withholding. See secs. 1(a)(1), 2005 Tax Ct. Summary LEXIS 2">*4 3(a), (c). Petitioners did not report any items of tax preference as defined by section 57 on their return.Petitioners did not report any liability for the AMT on line 43 of their return, and they did not complete or attach to their return Form 6251, Alternative Minimum Tax--Individuals.Thereafter, respondent sent petitioners a letter dated April 28, 2003, requesting additional information and stating that petitioner should file Form 6251. Soon thereafter, petitioners provided to respondent information expressing their view that they were not liable for the AMT. Within 4 to 6 weeks, respondent issued a refund to petitioners.The following year, respondent commenced an examination of petitioners' 2002 return. In connection with the examination, respondent sent petitioners a 30-day letter dated March 24, 2004, explaining proposed changes to petitioners' taxable year 2002 resulting from their liability for the AMT.Petitioners responded by letter dated2005 Tax Ct. Summary LEXIS 2">*5  April 3, 2004, stating that the proposed changes were incorrect. In this regard, petitioners relied on their 2003 letter to respondent, which stated that they were not liable for the AMT because they did not have any AMT adjustments or tax preference items. Petitioners further stated in the April 3, 2004 letter that respondent issued a full refund because "the IRS would have never given a full refund, if our supported items and documentation was [sic] not excepted [sic]."Respondent sent petitioners a letter dated June 23, 2004, confirming proposed adjustments for the AMT.Petitioners responded by letter dated July 3, 2004, again stating that they were not liable for the AMT.On August 16, 2004, respondent issued a notice of deficiency to petitioners. In the notice of deficiency, respondent did not disallow any of the deductions or exemptions claimed by petitioners on their return for purposes of the income tax imposed by section 3(a). See secs. 1(a)(1), 3(c). Respondent, however, determined that petitioners are liable for the AMT under section 55 in the amount of $ 2,747 as follows:Form 1040, line 39                    1$ 3,790plus: 2005 Tax Ct. Summary LEXIS 2">*6  adjustments and preferences   (1) medical/dental expenses             21,079   (2) State/local income taxes              603   (3) miscellaneous deductions            355,303less: refund of taxes                   -1,210                            _______alternative minimum taxable income             59,565less: exemption amount                  -49,000                            _______taxable excess                       10,565applicable AMT rate                      26%                            _______tentative minimum tax                    2,747less: regular tax 4                       0AMT                      2005 Tax Ct. Summary LEXIS 2">*7         2,747 Petitioners filed with the Court a timely amended petition for redetermination. Paragraph 4 of the amended petition states in relevant part:   I received a letter from IRS, Fresno, stating AMT tax owed and   refund pending. Explanation forward to IRS, Fresno, why AMT tax   not owed. Full refund and explanation excepted [sic] a few wks   later by IRS, Fresno. A yr later 2004, IRS, PA, stating that AMT   tax owed again for same yr 2002. We are contesting in US Tax   Court, 2005 Tax Ct. Summary LEXIS 2">*8  that full refund issued, paperwork excepted [sic], and   case 2002 was closed. IRS, PA, is not accepting our explanations   and findings. This matter is completely wrong in money owed.Discussion 3 Petitioners contend that they are not liable for the AMT because they do not have any AMT adjustments or tax preferences. Petitioners rely on Publication 17, Your Federal Income Tax, and on the 2002 Form 1040 Instructions to support their contention that they do not have any adjustments or preferences that would trigger the AMT. We disagree.First, we observe that the authoritative sources of Federal tax law are the statutes, regulations, and judicial decisions and not informal publications distributed by the Internal Revenue Service such as Publication 17 or the 2002 Form 1040 Instructions. Zimmerman v. Commissioner, 71 T.C. 367">71 T.C. 367, 71 T.C. 367">371 (1978), affd. 2005 Tax Ct. Summary LEXIS 2">*9 614 F.2d 1294">614 F.2d 1294 (2d Cir. 1979). Nevertheless, we note that Publication 17 correctly states:   You may have to pay the alternative minimum tax if your taxable   income for regular tax purposes, combined with certain   adjustments and tax preference items, is more than * * * $ 49,000   if your filing status is married filing joint * * * Publication 17 then goes on to list the more common adjustments, specifically including most miscellaneous itemized deductions. We note further that the 2002 Form 1040 Instructions for line 43, Alternative Minimum Tax, instruct a taxpayer to use a specific worksheet to determine whether the taxpayer should complete Form 6251. Use of this worksheet demonstrates that petitioners should have completed Form 6251.Second, we observe that the AMT is imposed in addition to the "regular tax", which is, in general, the income tax computed on taxable income by reference to the tax table or rate schedule. Secs. 26(b), 55(a), (c)(1); see secs. 1(a)(1), 3(a). Petitioners reported zero regular tax for 2002 on line 55 of their return.Therefore, we now turn to section 55 that imposes the AMT. The AMT is the difference between2005 Tax Ct. Summary LEXIS 2">*10  the "tentative minimum tax" and the regular tax. Sec. 55(a). As relevant herein, the tentative minimum tax is 26 percent of the excess of a taxpayer's "alternative minimum taxable income" over an exemption amount of $ 49,000. Sec. 55(b)(1)(A)(i)(I), (b)(2), (d)(1)(A)(i).As relevant herein, section 55(b)(2) defines alternative minimum taxable income as the taxpayer's taxable income for the taxable year determined with the adjustments provided in section 56 and increased by the amount of items of tax preference described in section 57.4 As previously stated, petitioners had no items of tax preference in 2002. Therefore, the alternative minimum taxable income is petitioners' taxable income determined with the adjustments provided in section 56.There are five adjustments under section 56(b) that are relevant herein in computing petitioners' alternative minimum taxable2005 Tax Ct. Summary LEXIS 2">*11  income. First, section 56(b)(1)(D) provides that a deduction shall be allowed for taxable refunds allowable in computing adjusted gross income. Second, section 56(b)(1)(A)(i) provides that no deduction shall be allowed for any miscellaneous itemized deduction as defined in section 67(b). Third, section 56(b)(1)(A)(ii) provides that no deduction shall be allowed for any State and local income taxes. Fourth, section 56(b)(1)(B) provides that medical and dental expenses shall be deductible only to the extent that such expenses exceed 10 percent of the taxpayer's adjusted gross income. Fifth, section 56(b)(1)(E) provides that no personal exemptions shall be allowed.52005 Tax Ct. Summary LEXIS 2">*12  The effect of the first adjustment is to decrease petitioners' taxable income by $ 1,210, the amount of petitioners' taxable refund. The effect of the last four adjustments is to increase petitioners' taxable income by: (1) $ 55,302, the amount claimed by petitioners on their Schedule A for miscellaneous deductions; (2) $ 603, the amount claimed by petitioners on their Schedule A for State and local income taxes; (3) $ 1,079, the amount claimed by petitioners on their Schedule A for medical and dental expenses that exceeded 7.5 percent but not 10 percent of their adjusted gross income; and (4) $ 6,000, the amount claimed by petitioners on their Form 1040 for two personal exemptions. The sum of these five adjustments is $ 61,774.Petitioners' alternative minimum taxable income, after taking into account the foregoing five adjustments, for 2002 is $ 59,565; i.e., -$ 2,209 taxable income plus adjustments of $ 61,774. It follows that the alternative minimum taxable income exceeds the applicable exemption amount of $ 49,000 by $ 10,565. See sec. 55(d)(1)(A)(i). Petitioners' tentative minimum tax is therefore 26 percent of the taxable excess; i.e., 26 percent of $ 10,565, or $ 2,747. See2005 Tax Ct. Summary LEXIS 2">*13 sec. 55(b)(1)(A)(i)(I). Clearly, because the tentative minimum tax exceeds the regular tax of zero, petitioners are liable for the AMT of $ 2,747. See sec. 55(a).As the foregoing discussion reveals, the statutory scheme of the AMT imposes a tax whenever the sum of specified percentages of the excess of alternative minimum taxable income over the applicable exemption amount exceeds the regular tax for the taxable year. See sec. 55(a), (b)(1)(A), (c), and (d)(1)(A). In other words, alternative minimum taxable income is the taxpayer's taxable income for the taxable year determined with the adjustments provided in section 56 and increased by the amount of items of tax preference described in section 57. As stated earlier, petitioners did not have any items of tax preference as defined by section 57. The items of tax preference, however, are only one part of the AMT computation. See Huntsberry v. Commissioner, 83 T.C. 742">83 T.C. 742, 83 T.C. 742">744-745 (1984) (tax preferences play a part in computing alternative minimum tax, but a taxpayer may be liable for the AMT even though he may not have any tax preferences). More significantly, although many of the adjustments provided in section 56 do not2005 Tax Ct. Summary LEXIS 2">*14  apply to petitioners, there are five adjustments that clearly apply here, the largest of which is petitioners' miscellaneous deductions that increase their alternative minimum taxable income by $ 55,503. See sec. 56(b)(1)(A)(i).However unfair this statute might seem to petitioners, the Court is bound to apply the law as written. See Estate of Cowser v. Commissioner, 736 F.2d 1168">736 F.2d 1168, 736 F.2d 1168">1171-1174 (7th Cir. 1984), affg. 80 T.C. 783">80 T.C. 783 (1983). Accordingly, the statutory provisions of section 55 impose the AMT of $ 2,747. We therefore sustain respondent's determination on this issue.Petitioners argue, however, that respondent should be estopped from assessing a deficiency for 2002 because respondent accepted their return and issued them a refund as claimed on their return. Petitioners' argument is without merit.A refund is not binding on respondent in the absence of a closing agreement, valid compromise, or final adjudication. Meridian Mut. Ins. Co. v. Commissioner, 44 T.C. 375">44 T.C. 375, 44 T.C. 375">379 (1965), affd. 369 F.2d 508">369 F.2d 508 (7th Cir. 1966). Further, it is well settled that the granting of a refund does not preclude respondent from issuing a notice of2005 Tax Ct. Summary LEXIS 2">*15  deficiency merely because he accepted a taxpayer's return and issued a refund. O'Bryant v. United States, 49 F.3d 340">49 F.3d 340, 49 F.3d 340">342 (7th Cir 1995); Gordon v. United States, 757 F.2d 1157">757 F.2d 1157, 757 F.2d 1157">1160 (11th Cir. 1985); Beer v. Commissioner, 733 F.2d 435">733 F.2d 435, 733 F.2d 435">437 (6th Cir. 1984), affg. T.C. Memo. 1982-735; Warner v. Commissioner, 526 F.2d 1">526 F.2d 1, 526 F.2d 1">2 (9th Cir. 1975), affg. T.C. Memo. 1974-243; Baasch v. Commissioner, T.C. Memo. 1991-134, affd. without published opinion (2d Cir. 1992). Furthermore, we note that refunds of alleged excess withholdings without prior audit are a matter of grace to the taxpayer, made in consequence of an amount due as shown on the return, and are subject to final audit and adjustment; therefore, such refunds are not final determinations so as to preclude subsequent adjustment. Clark v. Commissioner, 158 F.2d 851">158 F.2d 851 (6th Cir. 1946), affg. a Memorandum Opinion of this Court; Owens v. Commissioner, 50 T.C. 577">50 T.C. 577 (1968). We have previously denied estoppel claims of taxpayers based on the same argument that petitioners in the instant case have made. 526 F.2d 1">Warner v. Commissioner, supra at 22005 Tax Ct. Summary LEXIS 2">*16  ("the Commissioner, confronted by millions of returns and an economy which repeatedly must be nourished by quick refunds, must first pay and then look. This necessity cannot serve as the basis of an 'estoppel'."); see, e.g., Brown v. Commissioner, T.C. Memo. 1996-100, affd. 181 F.3d 99">181 F.3d 99 (6th Cir. 1999); Wilson v. Commissioner, T.C. Memo. 1991-491. We therefore reject petitioners' estoppel claim in the instant case.Conclusion We have considered all of the other arguments made by petitioners, and, to the extent that we have not specifically addressed them, we conclude that they are without merit.Reviewed and adopted as the report of the Small Tax Case Division.To reflect our disposition of the disputed issues, Footnotes1. Unless otherwise indicated, all subsequent section references are to the Internal Revenue Code in effect for 2002, the taxable year in issue, and all Rule references are to the Tax Court Rules of Practice and Procedure. All monetary amounts are rounded to the nearest dollar.↩2. Mathematically, petitioners' taxable income is -$ 2,209.↩1. We note that petitioners reported $ 3,791 on line 39; the difference is of no significance. Line 39 of Form 1040 represents adjusted gross income less itemized deductions. Line 39 precedes the line on which personal exemptions are claimed. The AMT computation effectively serves to disallow all personal exemptions.↩2. Medical expenses in excess of 7.5 percent, but less than 10 percent, of adjusted gross income as reported by petitioners on their return.↩3. We note that petitioners reported miscellaneous deductions of $ 55,302; the difference is of no significance.↩4.  As reported by petitioners on line 55 of their return.↩3. We decide the issue in this case without regard to the burden of proof under sec. 7491(a) because the issue is essentially one of law.↩4. As relevant herein, sec. 63↩ defines taxable income as adjusted gross income less (1) Schedule A itemized deductions and (2) personal exemptions.5. Although respondent's computation in the notice of deficiency of alternative minimum taxable income shortcuts the statutory formula, respondent's computation yields the same amount of alternative minimum taxable income as does the statutory formula. Specifically, respondent computes petitioners' taxable income with petitioners' adjusted gross income less Schedule A itemized deductions without including personal exemptions, but he compensates for this omission by not including personal exemptions within the adjustments of sec. 56(b)↩ in computing the alternative minimum taxable income.